              Case 20-12456-JTD              Doc 612-5        Filed 11/25/20        Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   ) Case No.: 20-12456 (JTD)
                                                             )
                                   Debtor.                   ) (Jointly Administered)


      ORDER (I) APPROVING DISCLOSURE STATEMENT; (II) SCHEDULING
      CONFIRMATION HEARING; (III) APPROVING FORM AND MANNER OF
   NOTICE OF CONFIRMATION HEARING; (IV) ESTABLISHING PROCEDURES
   FOR SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR REJECT
 PLAN, INCLUDING (A) APPROVING FORM AND CONTENTS OF SOLICITATION
PACKAGE; (B) ESTABLISHING RECORD DATE AND APPROVING PROCEDURES
FOR DISTRIBUTION OF SOLICITATION PACKAGES; (C) APPROVING FORMS OF
 BALLOTS; (D) ESTABLISHING VOTING DEADLINE FOR RECEIPT OF BALLOTS
         AND (E) APPROVING PROCEDURES FOR VOTE TABULATIONS;
  (V) ESTABLISHING DEADLINE AND PROCEDURES FOR FILING OBJECTIONS
      TO CONFIRMATION OF PLAN; AND (VI) GRANTING RELATED RELIEF


                   This matter coming before the Court on the Disclosure Statement For Debtors’

Chapter 11 Plan (including all exhibits thereto and as may be amended, modified or

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


                                                         1
DOCS_LA:333990.6
                Case 20-12456-JTD             Doc 612-5        Filed 11/25/20        Page 2 of 14




supplemented in accordance with the terms therein, the “Disclosure Statement”) [Docket No.

354] and the Debtors’ Motion for an Order (I) Approving the Disclosure Statement (II)

Scheduling the Confirmation Hearing; (III) Approving Form and Manner of Notice of

Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to

Accept or Reject Plan, Including (A) Approving the Form and Contents of the Solicitation

Package; (B) Establishing Record Date and Approving Procedures for Distributing Solicitation

Packages; (C) Approving the Forms of Ballots; (D) Establishing Voting Deadline for Receipt of

Ballots; and (E) Approving Procedures for Vote Tabulations; (V) Establishing the Deadline and

Procedures for Filing Objections to Confirmation of Plan; and (VI) Granting Related Relief (the

“Motion”)2 filed by RTI Holding Company, LLC. and its affiliated debtors and debtors in

possession (the “Debtors”); and after considering objections to the Motion, if any; and upon the

record and after due deliberation thereon; and the Court finding that proper and adequate notice

of the hearing on approval of the Disclosure Statement and of the Motion has been given to all

parties in interest, and no other or further notice or hearing being necessary; and after due

deliberation and sufficient cause appearing therefor; IT IS HEREBY FOUND, ORDERED AND

ADJUDGED as follows:

                   1.       The Motion is GRANTED as provided herein.

                                      Approval of Disclosure Statement


                   2.       The Disclosure Statement contains “adequate information” within the

meaning of section 1125 of the Bankruptcy Code regarding the Debtors’ Chapter 11 Plan


2
    Terms not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.


                                                          2
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-5     Filed 11/25/20      Page 3 of 14




[Docket No. 353] (including all exhibits thereto and as amended, modified or supplemented, the

“Plan”). Therefore, the Disclosure Statement is approved pursuant to 11 U.S.C. § 1125(b) and

Fed. R. Bankr. P. 3017(b).

                   3.   All objections to the adequacy of the Disclosure Statement, if any, are, to

the extent not consensually resolved as set forth herein, overruled in their entirety.

                                        Confirmation Hearing


                   4.   The hearing to consider confirmation of the Plan shall commence on

February 4, 2021, at 1:00 p. m. (Eastern Time) (the “Confirmation Hearing”). The Confirmation

Hearing may be continued from time to time by announcing such continuance in open court or

otherwise, all without further notice to parties in interest, and the Plan may be modified, if

necessary, pursuant to section 1127 of the Bankruptcy Code, prior to, during, or as a result of, the

Confirmation Hearing, without further notice to interested parties.

                                Approval of Solicitation Packages


                   5.   The Debtors shall transmit, or cause to be transmitted, the Solicitation

Packages, commencing no later than December 24, 2020 (the “Solicitation Mailing”) by first

class, United States mail (or by international courier if the addresses are not located in the United

States), to (a) holders of Claims in Classes 3 and 4, the only classes entitled to vote on the Plan

(collectively, the “Voting Classes”).

                   6.   To avoid duplication and reduce expenses, the Debtors shall serve only

one Solicitation Package to each creditor or interest holder who has more than one Claim or




                                                  3
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-5      Filed 11/25/20      Page 4 of 14




Equity Interest, but shall include the appropriate Ballots for each class of Claims or Equity

Interests.

                   7.   Pursuant to Bankruptcy Rule 3017(d), the Debtors are not required to

transmit a Solicitation Package to the Non-Voting Classes. The Debtors shall transmit or cause

to be transmitted no later than the Solicitation Mailing, by first class, United States mail (or by

international courier if the addresses are not located in the United States), to each holder of a

Claim or Equity Interest in the Non-Voting Classes, at its address to which notices are required

to be sent pursuant to Bankruptcy Rule 2002(g), a notice substantially in the form attached to the

Motion as Exhibit B (the “Non-Voting Class Notice”). The Non-Voting Class Notice will

indicate that Accepting Non-Voting Classes are entitled to receive a copy of the Plan and

Disclosure Statement, in electronic format unless specifically requested otherwise, at the expense

of the Debtors upon request. The Non-Voting Class Notice shall be deemed a summary of the

Plan for purposes of compliance with Bankruptcy Rule 3017(d).

             Approval of Form and Manner of Notice of the Confirmation Hearing


                   8.   The Confirmation Hearing Notice, in substantially the form attached to the

Motion as Exhibit A, as modified consistent with revisions to the Plan, is approved. As set forth

above, the Confirmation Hearing Notice shall be included as part of the Solicitation Package and

sent via regular mail to all creditors and parties in interest entitled to vote on the Plan. In

addition, the Debtors shall serve the Confirmation Hearing Notice upon (a) the Securities &

Exchange Commission; (b) the Internal Revenue Service; (c) the Office of the United States




                                                   4
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-5      Filed 11/25/20     Page 5 of 14




Trustee; (d) all known creditors, equity holders, and parties in interest; and (e) those parties that

have requested service under Bankruptcy Rule 2002.

                   9.    On one occasion on or prior to the Solicitation Mailing, the Debtors shall

also publish a notice substantially similar to the Confirmation Hearing Notice in a national

publication, such as the national editions of the New York Times, The Wall Street Journal or USA

Today.

     Record Date and Approval of Procedures for Distribution of Solicitation Packages


                   10.   The record date shall be the first date of the hearing on this Motion (the

“Record Date”) for purposes of determining which parties are entitled to receive the Solicitation

Packages or the Non-Voting Class Notice and, where applicable, vote on the Plan.

                   11.   Epiq Corporate Restructuring, LLC (the “Solicitation Agent”), shall serve

the Solicitation Package and notices regarding the Confirmation Hearing, inspect, monitor and

supervise the solicitation process, serve as the tabulator of the ballots and certify to the Court the

results of the balloting.

                   12.   The Debtors and/or the Solicitation Agent, as applicable, are permitted to

dispense with the mailing of Solicitation Packages or Non-Voting Class Notices to addresses and

entities to which the notice of the Disclosure Statement hearing was returned by the United

States Postal Service or courier. The Debtors and/or the Solicitation Agent are further relieved

of any obligation to attempt to locate the correct address and resend prior to the Voting Deadline

the Solicitation Packages or the Non-Voting Class Notice that are returned as undeliverable. To




                                                   5
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-5      Filed 11/25/20     Page 6 of 14




the extent any Solicitation Packages are returned as undeliverable and are re-sent, the initial

mailing date shall be the date of service for the purpose of calculating notice.

                   13.   In cases where a party has executed a Ballot in accordance with the terms

of this Order, and has indicated corrections or updates to the mailing address used in the service

of the Solicitation Package, either physically on the face of the Ballot or otherwise separately

enclosed with the Ballot, the corrected or updated mailing address shall be used to reflect the

mailing address of the creditor on the official register of Claims against or Equity Interests in the

Debtors.

                                    Approval of Forms of Ballot


                   14.   The Ballots, substantially in the form attached to the Motion as Exhibits

C1 – C2, as modified consistent with revisions to the Plan, are approved.

                                   Deadline for Receipt of Ballots


                   15.   Unless extended by the Debtors or their counsel in writing, Ballots

accepting or rejecting the Plan must be received on or before January 22, 2021, at 5:00 p.m.

(Prevailing Eastern Time) (the “Voting Deadline”), to the Solicitation Agent at the following

address:

                                   RTI Holding Company, LLC
                              c/o Epiq Corporate Restructuring, LLC
                                        [ADDRESS TBD]


                   16.   Ballots received via facsimile, electronic mail or other electronic

transmission will not be counted unless approved by the Debtors, provided, however, that Ballots



                                                   6
DOCS_LA:333990.6
              Case 20-12456-JTD              Doc 612-5        Filed 11/25/20        Page 7 of 14




may be electronically submitted using the Solicitation Agent’s on-line electronic ballot portal at

https://dm.epiq11.com/case/rubytuesday/info.

                                      Procedures for Vote Tabulation


                   17.    Votes may not be changed after the Voting Deadline unless the Court, for

cause, permits such change after notice and hearing pursuant to Bankruptcy Rule 3018(a).

                   18.    Ballots must be properly executed and counted. Any Ballot that is

illegible or contains insufficient information to permit the identification of the holder of a Claim

in Classes 3 and 4 will not be counted.

                   19.    The following tabulation procedures are approved solely for purposes of

voting on the Plan (collectively, the “Voting Procedures”):3

                          a.       If an objection has not been filed to a Claim, the amount of such
                                   Claim for voting purposes shall be the non-contingent, liquidated
                                   and undisputed Claim amount contained on a timely filed Proof of
                                   Claim or, if no timely filed Proof of Claim has been filed by the
                                   Voting Deadline, the amount of such Claim for voting purposes
                                   shall be the non-contingent, liquidated and undisputed amount of
                                   such Claim listed in the Debtors’ Schedules of Assets and
                                   Liabilities;

                          b.       If a Claim for which a Proof of Claim has been timely filed is
                                   wholly contingent, unliquidated or disputed, undetermined or
                                   unknown in amount, such claim shall be temporarily allowed in the
                                   amount of $1.00 for voting purposes only, but not for purposes of
                                   allowance or distribution;

                          c.       If a Claim is partially liquidated and partially unliquidated, such
                                   Claim shall be allowed for voting purposes only in the liquidated
                                   amount;

                          d.       If a holder of a Claim in a Voting Class casts a Ballot with respect
                                   to a Claim that is the subject of an objection filed no later than
                                   thirty (30) days before the Confirmation Hearing, the Debtors
                                   request, in accordance with Bankruptcy Rule 3018, that the party’s

3
  All references to “Claim” in the Voting and Tabulation Procedures shall been deemed to also refer to Equity
Interests, as applicable.


                                                         7
DOCS_LA:333990.6
              Case 20-12456-JTD    Doc 612-5     Filed 11/25/20      Page 8 of 14



                           Ballot not be counted, unless the Court temporarily allows such
                           Claim for purposes of voting to accept or reject the Plan, and that
                           such creditor be required to file a motion for such relief (the “Rule
                           3018 Motion”) no later than a date that is twenty-one (21) days
                           before the Confirmation Hearing, and that the Court schedule a
                           hearing on such motion for a date on or prior to the Confirmation
                           Hearing. Notwithstanding the foregoing, if the Debtors file an
                           objection to a Claim and request that such Claim be allowed in a
                           specific amount, such creditor’s Ballot shall be counted in such
                           specified amount;

                     e.    Holders of Proofs of Claim filed for $0.00 are not entitled to vote;

                     f.    Notwithstanding anything to the contrary contained herein, any
                           creditor who has filed or purchased one or more duplicate Claims
                           within the same Class shall be provided with only one Solicitation
                           Package and one Ballot for voting a single Claim in such Class,
                           regardless of whether the Debtors have objected to such duplicate
                           Claims;

                     g.    If a Claim is the subject of an amended Proof of Claim, the
                           originally filed Proof of Claim shall be deemed superseded by the
                           later filed amended Proof of Claim, regardless of whether or not
                           the Debtors have objected to such Claim, and only the amending
                           Proof of Claim shall be used for the purpose of determining voting
                           eligibility in accordance with the provisions herein;

                     h.    For purposes of the numerosity requirement of § 1126(c), a
                           Creditor with multiple Claims in a particular Class may vote each
                           of its Claims against the Debtors in such Class, but must vote all of
                           such Claims either to accept the Plan or all of such Claims to reject
                           the Plan, and each such vote to accept or reject the Plan shall be
                           counted separately;

                     i.    If a Claim has been disallowed by agreement of the applicable
                           creditor or order of the Court at any time before the Voting
                           Deadline, or if the Claim is on account of a contract or lease that
                           has been assumed pursuant to section 365 of the Bankruptcy Code,
                           such Claim shall also be disallowed or disregarded for voting
                           purposes; and

                     j.    If a Claim has been estimated or otherwise allowed for voting
                           purposes by order of the Court, such Claim shall be temporarily
                           allowed in the amount so estimated or allowed by the Court for
                           voting purposes only, and not for purposes of allowance or
                           distribution.




                                             8
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-5     Filed 11/25/20     Page 9 of 14




                   20.   The following voting procedures and standard assumptions shall be used

in tabulating the Ballots (collectively, together with the Voting Procedures, the “Voting and

Tabulation Procedures”):

                         a.     Except to the extent the Debtors otherwise determine, or as
                                permitted by the Court, Ballots received after the Voting Deadline
                                will not be accepted or counted by the Debtors in connection with
                                the confirmation of the Plan;

                         b.     Claims shall not be split for purposes of voting; thus, each creditor
                                must vote the full amount of its Claim(s) within each class to either
                                accept or reject the Plan. If a creditor attempts to split such vote
                                on their Ballot, such Ballot will not be counted for voting
                                purposes;

                         c.     Any executed Ballot which does not indicate an acceptance or
                                rejection shall not be counted;

                         d.     Any executed Ballot which indicates both an acceptance and
                                rejection of the Plan shall not be counted;

                         e.     Votes cast pursuant to a Ballot that is not signed or does not
                                contain an original signature shall not be counted, unless the Court
                                orders otherwise;

                         f.     Parties holding Claims in more than one Class under the Plan may
                                receive more than one Ballot coded for each different Class;

                         g.     The method of delivery of Ballots to be sent to the Solicitation
                                Agent is at the election and risk of each holder of a Claim, but,
                                except as otherwise provided in the Disclosure Statement, such
                                delivery will be deemed made only when the original, executed
                                Ballot is actually received by the Solicitation Agent;

                         h.     Delivery of the original executed Ballot to the Solicitation Agent
                                on or before the Voting Deadline is required. Delivery of a Ballot
                                by facsimile, email or any other electronic means will not be
                                accepted unless otherwise ordered by the Court; provided,
                                however, that Ballots may be electronically submitted using the
                                Solicitation Agent’s official on-line electronic ballot portal at
                                https://dm.epiq11.com/case/rubytuesday/info;

                         i.     No Ballot sent to the Debtors, or the Debtors’ financial or legal
                                advisors, shall be accepted or counted;

                         j.     If multiple Ballots are received from or on behalf of an individual
                                holder of a Claim with respect to the same Claim prior to the
                                Voting Deadline, the last properly completed Ballot timely


                                                  9
DOCS_LA:333990.6
             Case 20-12456-JTD   Doc 612-5       Filed 11/25/20     Page 10 of 14



                          received will be deemed to reflect the voter’s intent and to
                          supersede and revoke any prior Ballot;

                     k.   If a Ballot is signed by a trustee, executor, administrator, guardian,
                          attorney-in-fact, officer of a corporation, or other person acting in a
                          fiduciary or representative capacity, such person should indicate
                          such capacity when signing and, if requested by the Debtors, must
                          submit proper evidence, satisfactory to the Debtors, of such
                          person’s authority to so act in such capacity;

                     l.   The Debtors, subject to contrary order of the Court, may waive any
                          defect in any Ballot at any time, either before or after the close of
                          voting, and without notice. Except as otherwise provided herein,
                          the Debtors may reject such defective Ballot as invalid and,
                          therefore, not count it in connection with confirmation of the Plan;

                     m.   Unless otherwise ordered by the Court, all questions as to the
                          validity, eligibility (including time of receipt) and revocation or
                          withdrawal of Ballots shall be determined by the Debtors, which
                          determination shall be final and binding;

                     n.   If a designation is requested under section 1126(e) of the
                          Bankruptcy Code, any vote to accept or reject the Plan cast with
                          respect to such Claim will not be counted for purposes of
                          determining whether the Plan has been accepted or rejected, unless
                          the Court orders otherwise;

                     o.   Any holder of a Claim who has delivered a valid Ballot voting on
                          the Plan may withdraw such vote solely in accordance with
                          Bankruptcy Rule 3018(a);

                     p.   Unless waived or as otherwise ordered by the Court, any defects or
                          irregularities in connection with deliveries of Ballots must be cured
                          by the Voting Deadline, and unless otherwise ordered by the Court,
                          delivery of such Ballots will not be deemed to have been made
                          until such irregularities have been cured or waived. Ballots
                          previously furnished (and as to which any irregularities have not
                          been cured or waived by the Voting Deadline) will not be counted;

                     q.   Neither the Debtors, nor any other person or entity, will be under
                          any duty to provide notification of defects or irregularities with
                          respect to the delivery of Ballots, nor will any of them incur any
                          liability for failure to provide such notification;

                     r.   No fees or commissions or other remuneration will be payable to
                          any broker, dealer or other person for soliciting Ballots to accept
                          the Plan;

                     s.   The Ballot is not a letter of transmittal and may not be used for any
                          purpose other than to vote to accept or reject the Plan; and

                     t.   The Ballot does not constitute, and shall not be deemed to be, a
                          Proof of Claim or an assertion or admission of a Claim or Equity
                          Interest.

                                            10
DOCS_LA:333990.6
             Case 20-12456-JTD          Doc 612-5       Filed 11/25/20    Page 11 of 14




                   21.   If no Holder of a Claim or Equity Interest eligible to vote in a particular

Class timely votes to accept or reject the Plan, the Debtors may seek to have the Plan deemed

accepted by the Holders of such Claims or Equity Interests in such Class for purposes of section

1129(b) of the Bankruptcy Code.

                   22.   The Solicitation Agent shall file with the Bankruptcy Court, no later than

three (3) business days prior to the Confirmation Hearing an affidavit regarding the results of the

tabulation of the Ballots received on the Plan.

                   Deadline and Procedures for Filing Objections to Confirmation
                              of the Plan and the Confirmation Brief


                   23.   All objections to confirmation of the Plan, including any supporting

memoranda, must be in writing, be filed with the Clerk of the United States Bankruptcy Court

for the District of Delaware, Third Floor, 824 Market Street, Wilmington, Delaware 19801

together with proof of service, and shall (a) state the name and address of the objecting party and

the amount of its Claim or the nature of its interest in the Debtors’ chapter 11 cases, (b) state

with particularity the provision or provisions of the Plan objected to and, for any objection

asserted, the legal and factual basis for such objection, and (c) be served upon the following

parties (the “Notice Parties”) so as to be received on or before January 29, 2021, at 5:00 p.m.

(Eastern Time) (the “Plan Objection Deadline”): (a) the Debtors: c/o Ruby Tuesday, Inc., 333 E.

Broadway Ave., Maryville, TN 37804 (Attn: Shawn Lederman); (b) counsel to the Debtors,

Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,

Wilmington, DE 19899-8705 (Courier 19801), Attn: Malhar S. Pagay, James E. O’Neill and

Victoria Newmark; (c) counsel to the Official Committee of Unsecured Creditors, (i) Kramer

                                                   11
DOCS_LA:333990.6
             Case 20-12456-JTD         Doc 612-5       Filed 11/25/20   Page 12 of 14




Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, Attn:

Robert T. Schmidt, Adam C. Rogoff and Jennifer Sharret, and (ii) Cole Schotz, P.C., 500

Delaware Avenue, Suite 1420, Wilmington, DE 19801, Attn: G. David Dean, Justin R. Alberto

and Andrew J. Roth-Moore (d) counsel to Goldman Sachs Specialty Lending Group, L.P., as

administrative agent and collateral agent and Goldman Sachs Bank USA, (i) Cleary Gottlieb

Steen & Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn: Sean O’Neal and Jane

VanLare; and (ii) Hunton Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600

Peachtree Street, N.E., Atlanta, GA 30308- 2216, Attn: Greta T. Griffith; (e) counsel to TCW

Direct Lending LLC, TCW Skyline Lending, L.P., and TCW Brazos Fund, LLC, Paul Hastings

LLP, 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, CA 90071, Attn: Justin

Rawlins, (f) the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N.

King Street, Suite 2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda Richenderfer, and (g)

any party requesting special notice pursuant to Bankruptcy Rule 2002.

                   24.   All objections not timely filed and served in accordance with the

provisions of this Order are hereby deemed waived and will not be considered by this Court.

                   25.   The Debtors shall file on or before February 3, 2021, a brief supporting

confirmation of the Plan (including any supporting memoranda) and replying to any objections

or responses. The Debtors shall serve the brief on (a) on the parties that filed objections or

responses to the Plan, (b) counsel to the Official Committee of Unsecured Creditors, (i) Kramer

Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, Attn:

Robert T. Schmidt, Adam C. Rogoff and Jennifer Sharret, and (ii) Cole Schotz, P.C., 500



                                                  12
DOCS_LA:333990.6
             Case 20-12456-JTD         Doc 612-5       Filed 11/25/20   Page 13 of 14




Delaware Avenue, Suite 1420, Wilmington, DE 19801, Attn: G. David Dean, Justin R. Alberto

and Andrew J. Roth-Moore (c) counsel to Goldman Sachs Specialty Lending Group, L.P., as

administrative agent and collateral agent, (i) Cleary Gottlieb Steen & Hamilton LLP, One

Liberty Plaza, New York, NY 10006, Attn: Sean O’Neal and Jane VanLare; and (ii) Hunton

Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600 Peachtree Street, N.E., Atlanta,

GA 30308- 2216, Attn: Greta T. Griffith; (d) counsel to TCW Direct Lending LLC, TCW

Skyline Lending, L.P., and TCW Brazos Fund, LLC, Paul Hastings LLP, 515 South Flower

Street, Twenty-Fifth Floor, Los Angeles, CA 90071, Attn: Justin Rawlins, (e) the Office of the

United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock

Box 35, Wilmington, DE 19801, Attn: Linda Richenderfer, and (f) any party requesting special

notice pursuant to Bankruptcy Rule 2002.

                   26.   Prior to mailing the Disclosure Statement, Solicitation Packages or the

Non-Voting Class Notice, the Debtors may fill in any missing dates and other information,

correct any typographical errors and make such other non-material, non-substantive changes as

they deem necessary.

                   27.   In the event of an inconsistency between the Plan, on the one hand, and

the Disclosure Statement (or solicitation materials or procedures approved by this Order), on the

other hand, the Plan shall control.

                   28.   The Debtors and the Solicitation Agent are authorized and empowered to

take such steps, expend such monies, and perform such acts as may be necessary to implement

and effectuate the terms of this Order.



                                                  13
DOCS_LA:333990.6
             Case 20-12456-JTD          Doc 612-5      Filed 11/25/20     Page 14 of 14




                   29.   This Court retains jurisdiction over any and all matters arising out of or

related to the interpretation or implementation of this Order.


Dated: _______________________, 2020
                                                        The Honorable John T. Dorsey
                                                        United States Bankruptcy Judge




                                                  14
DOCS_LA:333990.6
